DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burak et al (Pub 2016/0118958, further referred to as Burak) in view of Burak et al (Pub 2014/0176261, further referred to as Burak2).
As to claim 1, Burak teaches a bulk acoustic wave (BAW) resonator (fig 8B) comprising:
 a bottom electrode (120); 
a piezoelectric layer (130) over the bottom electrode;
 a top electrode (840)(paragraph 90) over the piezoelectric layer, the top electrode forming a central region (808) that forms a first height from the piezoelectric layer and a border (BO)(860 and 870) region that extends about a periphery of the central region, 
the BO region comprising: an inner step (860) on the piezoelectric layer, the inner step forming a second height from the piezoelectric layer that is greater than the first height of the central region (860 is taller than the central region of (808)); 

Burak does not teach using a dielectric spacer layer.
Burak2 teaches forming a BAW resonator (fig 2C) comprises a piezoelectric layer (125) where a top electrode with a central region (118), an inner step (114), and an outer step (117) is mounted, in which a dielectric spacer layer (145’) is arranged between the outer step (117) and the piezoelectric layer (125)(paragraphs 55 and 81).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the resonator taught in Burak with the dielectric layer taught in Burak2 in order to improve resonator accuracy and stability.
As to claim 2, Burak teaches wherein the third height (870) is greater than the second height (860).
As to claim 3, Burak wherein the inner step and the outer step form mass loading portions of the top electrode (860 and 870 add mass to the top electrode 840, by adding wing portions, which is beyond just the flat portion (808)).
As to claim 4, Burak2 teaches comprises at least one of silicon dioxide, silicon nitride, or aluminum nitride (paragraph 55).
As to claim 5, Burak teaches wherein the bottom electrode is arranged (120) to extend along a bottom of the piezoelectric layer a distance past a lateral edge of the top electrode that is on a top of the piezoelectric layer (120 extends past and edge of 870).  It would have been obvious to a person of ordinary skill in the art to have the electrode past the lateral edge of the top electrode in a range from 200 nm to 1 um as it would be a mere matter of design choice to choosing a user desired size of electrode and/or the size of the resonator.
As to claim 6, Burak teaches a passivation layer over the top electrode (paragraph 41).

As to claim 8, Burak wherein the passivation layer extends to a peripheral edge of the outer step and the passivation layer is inset from a peripheral edge of the piezoelectric layer (paragraph 41).
As to claim 9, Burak teaches wherein the top electrode forms an inner ring (fig 3a, section between 360 and 350 forms a ring section) that forms a fourth height from the piezoelectric layer and the fourth height is less than the first height of the central region (the ring portion formed has a reduced height when compared to 350).
As to claim 12, Burak teaches wherein the BAW resonator comprises a solidly mounted resonator (SMR) type BAW resonator (paragraphs 86 and 89).
As to claim 13, Burak teaches wherein the BAW resonator comprises a film bulk acoustic resonator (FBAR) (paragraphs 86 and 89).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burak in view of Burak2 and Tajic et al (Pub 2017/0263844, further referred to as Tajic).
As to claim 10, this claim is dependent on claim 9, the rejection of which is addressed above.
The combination of Burak and Burak2 does not teach a gap portion.
Tajic teaches forming a BAW resonator (fig 5), in which a top electrode (20) has a central region (40), an inner ring portion (34), where a gap (38) is formed between the inner ring and the outer boundary portion (32).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the resonator taught in Burak with the dielectric layer taught in Burak2 and the gap portion taught in Tajic in order to improve resonator accuracy and to further improve stability.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burak in view of Burak2 and Burak et al (Pub 2017/0047907, further referred to as Burak3)
As to claim 11, this claim is dependent on claim 1, the rejection of which is addressed above.
The combination of Burak and Burak2 does not teach a second outer step.
Burak3 teaches forming an acoustic resonator (fig 6) where a top electrode (103) comprises a central electrode portion (178) and a first and second outer portion (194 and 181), in which the first and second outer portion form a step structure with descending heights win the inner portion (176)(194, 181, 176 forms steps of descending heights towards 178). As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the resonator taught in Burak with the dielectric layer taught in Burak2 and the extra outer step taught in Burak3 in order to improve resonator accuracy and to further improve stability.


Claims 14, 15, and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burak in view of Tajic
As to claim 14, Burak teaches a bulk acoustic wave (BAW) resonator (fig 8B) comprising:
 a bottom electrode (120); 
a piezoelectric layer (130) over the bottom electrode;
the BO region comprising: an inner step (860) on the piezoelectric layer, the inner step forming a second height from the piezoelectric layer that is greater than the first height of the central region (860 is taller than the central region of (808)); 

Burak does not teach a reduced piezoelectric size.
Tajic teaches forming a BAW resonator (fig 5), in which a top electrode (20) and an outside region (25) wherein at least a prtion of the piezoelectric layer (18) in the outside region forms a reduced thickness (0 thickness) with a portion that is registered with the top electrode ((18 under 20)) As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the resonator taught in Burak with piezoelectric configuration taught in Tajic in order to improve resonator size.
As to claim 15, Burak a top electrode (840)(paragraph 90) over the piezoelectric layer, the top electrode forming a central region (808) that forms a first height from the piezoelectric layer and a border (BO)(860 and 870) the inner step (860) forms a second height, and the outer step (870) forms a third height).
 As to claim 18, Burak teaches a passivation layer over the top electrode (paragraph 41).
As to claim 19, Burak teaches wherein the passivation layer extends to a peripheral edge of the piezoelectric layer (paragraph 41).
As to claim 20, Burak teaches wherein the top electrode forms an inner ring (fig 3a, section between 360 and 350 forms a ring section) that forms a fourth height from the piezoelectric layer and the fourth height is less than the first height of the central region (the ring portion formed has a reduced height when compared to 350).
As to claim 21, Tajic teaches forming a BAW resonator (fig 5), in which a top electrode (20) has a central region (40), an inner ring portion (34), where a gap (38) is formed between the inner ring and the outer boundary portion (32).  

As to claim 23, Burak teaches wherein the BAW resonator comprises a solidly mounted resonator (SMR) type BAW resonator (paragraphs 86 and 89).
As to claim 24, Burak teaches wherein the BAW resonator comprises a film bulk acoustic resonator (FBAR) (paragraphs 86 and 89).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burak in view of Tajic and Burak2.
As to claim 16, this claim is dependent on claim 14, the rejection of which is addressed above.
The combination of Burak and Tajic does the dielectric layer arranged between the outer step and the piezoelectric layer.
Burak2 teaches forming a BAW resonator (fig 2C) comprises a piezoelectric layer (125) where a top electrode with a central region (118), an inner step (114), and an outer step (117) is mounted, in which a dielectric spacer layer (145’) is arranged between the outer step (117) and the piezoelectric layer (125)(paragraphs 55 and 81).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the resonator taught in Burak with the piezoelectric layer taught in Tajic with the dielectric layer taught in Burak2 in order to improve resonator size, accuracy, and stability.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849